RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 5/13/2020 have been received. In the response filed on 5/13/2020, claim 12 was amended. 
Claims 12-21 are pending. Claims 1-11 are canceled. Claims 12-21 are rejected. 

Terminal Disclaimer
The terminal disclaimer filed on 12/3/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,219,534 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawn Rejections
The objections to claims 12-19, made of record in the office action mailed on 2/13/2020, have been withdrawn due to applicant’s amendment filed on 5/13/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiers et al., US 2011/0021421 A1; in view of Minor et al., US 2011/0046048 A1.
Regarding claim 12: Kiers discloses a method of producing a liquid nutritional composition (para 0097-0098). Kiers discloses the liquid nutritional composition comprises a protein fraction (para 0036), a carbohydrate fraction (para 0036) and a fat fraction (para 0036). 
8 to 20 g/100 ml mi cellar casein (claim 12, ln. 3)
Kiers discloses the protein fraction is micellar casein (para 0047) that is in a range from 1g/100ml to 20 g/ml (para 0048). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
10 to 40 g/100 ml digestible carbohydrates (claim 12, ln. 3)
Kiers discloses the composition comprises digestible carbohydrates (para 0057) present in a range of 30 to 60% based on the total energy content (para 0057). Additionally, Kiers discloses exemplary embodiments comprising digestible carbohydrates in amounts of 12 g/100 ml (p. 11, Table 1, A7 and A8), 16 g/100 ml (p. 11, Table 1, A4), 24.0 g/100 ml (p. 11, Table 1, A1), and 29.4 g/100 ml (p. 11, Table 1, A2). 
5 to 15 g/100 ml dietary fat (claim 12, ln. 3-4)
Kiers discloses the composition comprises fat in ranges between 5 and 95 En %, preferably between 10-70 En %, more preferably between 20 to 40 En %, relative to the total energy content of the composition (para 0051). 
Additionally, Kiers discloses exemplary embodiments comprising fats in amounts of 5.3 g/100 ml (p. 11, Table 1, A7 and A8), 6.0 g/100 ml (p. 11, Table 1, A1), 9.3 g/100 ml (p. 11, Table 1, A2), and 14 g/100 ml (p. 11, Table 1, A3), and 28 g/100 ml (p. 11, Table 1, A4). 
Energy density of at least 1.6 kcal/ml (claim 12, ln. 4)
Kiers discloses the liquid enteral nutritional composition has an energy density of 2.0 kcal/ml (para 0080). Additionally, Kiers discloses exemplary embodiments having energy densities of 1.6 kcal/ml (160 kcal/100 ml, p. 11, Table 1, A7 and A8), 2.0 kcal/ml 
Manipulative steps (claim 12, ln. 5-13)
Kiers discloses dissolving the micellar casein in water (para 0097). Kiers discloses adding the digestible carbohydrates to the protein composition (para 0098). Kiers discloses mixing the resultant composition (para 0098). Kiers discloses adding fat and homogenizing the solution (para 0098). 
In summary, Kiers discloses the mixing steps in order are adding and dissolving protein in water; adding carbohydrate to the water/protein mixture; mixing the water/protein/carbohydrate solution; then adding fat to the water/protein/carbohydrate solution. 
Kiers does not disclose the order of performing the mixing steps is making a dry blend of protein and digestible carbohydrates, dissolving the blend of protein and digestible carbohydrates, then adding fat to the dissolved blend. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to making a dry blend of protein and digestible carbohydrates, dissolving the blend of protein and digestible carbohydrates, then adding fat to the dissolved blend because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and that the selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C. In other words, the order of performing steps of mixing protein with water then adding carbohydrate (as taught in Kiers) is not patentably distinct from the order of performing steps of mixing protein and carbohydrate then adding the mixture to water (as claimed).
If Kiers alone is not sufficient to suggest the claimed order of mixing protein, carbohydrates, water, and fat, then Kiers in view of Minor renders the limitation obvious. 
Minor is drawn to a liquid enteral composition and process for making a liquid enteral composition (para 0001). Minor discloses the composition comprises micellar protein (para 0084), fat (para 0087), and carbohydrates (para 0091). Minor discloses the carbohydrate may be sucrose (para 0092) or maltodextrin (maltodextrose, para 0093). Minor discloses the liquid enteral composition may be made by dissolving protein 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the order of performing steps of dissolving the micellar casein in water, adding the digestible carbohydrates to the protein composition, mixing the resultant composition, and adding fat, as taught in Kiers, with the order of performing steps of dissolving protein and carbohydrates in water then blending fat into the mixture, as taught in Minor, to obtain a method of producing a liquid nutritional composition wherein a dry carbohydrates and protein are added to water, mixed with water, then fat is added to the mixture of water, protein, and carbohydrate. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a liquid nutritional composition comprising protein, fat, and carbohydrate that has a low viscosity. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Attention is also invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the prior art discloses the conventional nature of mixing and 
With respect to the dry blend concentrations of micellar casein; caseinate; maltodextrin and/or sucrose; whey protein; and the weight ratio of micellar casein to digestible carbohydrate: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Kiers discloses the protein fraction is micellar casein (para 0047) that is in a range from 1g/100ml to 20 g/ml (para 0048). Kiers discloses the composition may include a combination of micellar casein and caseinate in ranges of from about 4 g/100 ml to about 20 g/100 ml (para 0092). Kiers discloses the combined amount of micellar casein and caseinate in the liquid nutritional composition is at least 85 weight %, at least 90 weight %, and at least 95 weight % of the total protein (para 0093). Kiers discloses the weight ratio of micellar casein to caseinate ranges from 90:10 to 50:50 and in a ratio of 60:40 (para 0096). As such, Kiers suggests range of micellar casein that include about 50% to about 90% and 60%. Kiers discloses the composition may include sucrose in amounts of less than 52 wt.% and less than 40 wt.% of the digestible carbohydrate (para 0057). Additionally, Kiers discloses the composition may include maltodextrin in ranges of at least 35 wt.%, at least 50 wt.%, at least 65 wt.%, and at 
Kiers does not disclose the concentrations of micellar casein; caseinate; maltodextrin and/or sucrose; whey protein; and the weight ratio of micellar casein to digestible carbohydrate in a dry blend form. 
In the terminology of MPEP 2144.05, a dry blend concentration of micellar casein; caseinate; maltodextrin and/or sucrose; whey protein; and the weight ratio of micellar casein to digestible carbohydrate in a dry blend form represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 13: The discussion of the concentration of caseinate applies here as above. Kiers discloses sodium caseinate, potassium caseinate, magnesium caseinate and any combination thereof (Na-caseinate, Mg-caseinate, K-caseinate, para 0095). 
Regarding claim 14: The discussion of the concentration of the dry blend carbohydrate applies here as above. 
Regarding claim 15: Kiers discloses micellar casein isolate (para 0087). 
Regarding claim 16: Kiers discloses milk protein concentrate and milk protein isolate (para 0089). 
Regarding claims 17 and 18: Kiers discloses weight ratio of micellar casein to caseinate ranges from 9:1 to 1:1 (90:10 to 50:50, para 0096). 
Regarding claim 19: Kiers discloses sucrose and maltodextrin as digestible carbohydrates (para 0057 and 0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select sucrose and maltodextrin as digestible carbohydrates because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. 

Regarding claim 21: Claim Interpretation: The recited range of “wherein the dry blend comprises less than 10 wt.% of soy, pea and/or canola protein” encompasses 0% of soy, pea and/or canola protein. Kiers discloses soy and pea proteins are optional forms of protein (para 0049). The non-selection of soy and pea proteins is 0% soy and pea proteins. Therefore, Kiers is encompassed within the breadth of the claim range. 

Response to Arguments
Applicant's arguments filed 5/13/2020 have been fully considered but they are not persuasive. 
Applicant argues pre-mixing micellar casein and digestible carbohydrates both in dry form, allowed the use of less water to obtain a solution of micellar casein and digestible carbohydrates with appropriate viscosity (remarks, p. 4-5). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims do not recite any particular amount of water. The claims do not recite viscosity. 
Applicant argues “No information is provided as to the order or addition of the ingredients” (remarks, p. 5). Examiner is not persuaded by this argument. Kiers discloses dissolving the micellar casein in water; adding the digestible carbohydrates to the protein composition; mixing the resultant composition; and adding fat to the mixture (para 0098). As discussed in the rejections, the order of performing steps of mixing protein with water then adding carbohydrate (as taught in Kiers) is not patentably distinct from the order of performing steps of mixing protein and carbohydrate then adding the mixture to water (as claimed).
Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary 
Applicant argues Example 1 demonstrates a difference in viscosity is realized when micellar casein isolate was part of the powder blend (remarks, p. 5). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the argument is not commensurate in scope with the claims. The claims do not recite viscosity.
Applicant argues the prior art fails to disclose “improved reduced viscosities” (remarks, p. 6). Examiner is not persuaded by this argument. Expected results are evidence of obviousness of a claimed invention. MPEP 716.02(c). In the present case, Kiers discloses a low viscosity (less than about 200 mPas, para 0077). As such, “improved reduced viscosities” are expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619